TRIEBER, District Judge
(dissenting). I regret my inability to concur in the result reached by the majority. In making the assessment, the assessors did not follow the requirements of the act creating the district, but, as stated in the majority opinion “adopted and carried out a different method of their own.” This they had no right to do, and their failure to comply with the provisions of the act vitiated the entire assessment. This is the well-established rule in the state of Arkansas. In Desha Road Improvement District No. 2 v. Stroud, 153 Ark. 587, 593, 241 S. W. 882, 884, the latest case on that subject, the court said:
“The statute giving the owners of property a specified time after the completion of the assessments of benefits to commence an action challenging the correctness of the assessment is primarily for the benefit of the individual property owners in the correction of their own assessments; but, where the whole assessment is on the wrong basis, each property owner has his remedy to have it canceled, if the complaint is filed within apt time. In other words, the remedy of the property owner is not confined necessarily to the correction of his own assessment, if the assessments as a whole have been made on the wrong basis, for, in a direct attack upon the validity of assessments, one made on the wrong basis is tantamount to no assessment at all. Kirst v. Street Imp. Dist., 86 Ark. 1; Lee Wilson Co. v. Road Imp. Dist., 127 Ark. 310.”
See, also, Martin v. District of Columbia, 205 U. S. 135, 140, 27 Sup. Ct. 440, 51 L. Ed. 743.
For this reason I am of the opinion that the court should have sustained the railway’s motion for a directed verdict and the cause should be reversed, but without, prejudice to make a new assessment of its property in conformity with the provisions of the act creating the district.